Opinion by
Beaver, J.,
We have this day filed an opinion in No. 53 of October term, *3781903, in which the appellant was named in the will of the testatrix as entitled to the income of her estate during his life.
The appellants in the present case are, by the terms of the same will, entitled to the income at the death of their father. Samuel T. Carr.
The questions arising in both app.eals are identical and what we have said in the former case applies with equal force and propriety here.
For the reasons therein stated the decree of the court below is reversed and the record remitted, in order that the account of the executor may be restated in accordance with our opinion filed in that case.